ORDER

PER CURIAM.
Robert L. Killian and Killian and Associates, Inc. (Killians) appeal from a judgment rendered in Joseph L. Cavanaugh’s and H.I.W., Inc.’s favor. The trial court found that Killians had abandoned the property and that Cavanaugh had possession and control of it when he transferred title to H.I.W., Inc.
We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.